Citation Nr: 1631925	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by upper respiratory infection (claimed as breathing problems and congestion).

2.  Entitlement to service connection for a disability manifested by exhaustion.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1972, September 1990 to July 1991, January to December 2008 and from April 2010 to August 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2013 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a disability manifested by exhaustion and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.

2.  The Veteran's respiratory infections in service and postservice have been acute and self-limiting, resolving without residual pathology; he is not shown to have a chronic disability manifested by upper respiratory infections (and/or breathing problems and congestion).


CONCLUSION OF LAW

Service connection for a disability manifested by upper respiratory infections (and/or breathing problems and congestion) is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a February 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's available service treatment records (STRs), and private and VA medical records have been secured.  He was afforded a VA examination to ascertain whether he has the claimed disability (and if so its nature and etiology).  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record shows the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  His available STRs show that in July 2008 he was seen for complaints of diarrhea after eating local food.  Examination of the nose found a nasal discharge and that the posterior pharyngeal wall was erythematous with viral papules.  The assessment was pharyngitis adenovirus.  In October 2008 pharyngitis adenovirus was listed as a problem.  

On March 2009 VA general medical examination, a past medical history of upper respiratory infection was noted.  The Veteran stated he had returned to the United States three months earlier and that he had had three colds since then lasting three to five days each.  His symptoms included a non-productive cough with a sore throat.  They were self-limiting, and he did not seek medical treatment, but self-medicated with over-the-counter medication.  He alleged congestion/breathing problems due to the conditions experienced in the Persian Gulf.  He stated that when he was in Afghanistan, air quality was very poor, and that he was exposed to pollution and fecal matter (which resulted in congestion).  He noted he had black sputum coming from the nares, and that he coughed up black sputum.  Examination found the nares were patent without significant obstruction, enlarged turbinates or septal deviation.  Clear mucous was seen in the nares.  The oropharynx was benign.  There were no exudates.  The lungs were clear, without wheezes or crackles.  Pulmonary function studies were normal.  The diagnoses were: no objective finding of the claimed congestion/breathing difficulty due to the Persian Gulf, and acute upper respiratory infection, resolved without residuals.  

The Veteran's STRs from his final period of active duty service show that in July 2011, dyspnea and a respiratory abnormality were included on a problem list.  

On December 2011 VA examination, it was noted the Veteran was being evaluated for complaints of a chronic cough.  A work-up, including a chest X-ray and pulmonary function testing, was normal.  The Veteran reported that his cough began when he started using a C-PAP.  The examiner concluded that the cough was likely secondary to airway irritation from C-PAP treatment, and not part of a pathologic disease process.  

On December 2011 VA respiratory examination, the Veteran reported a chronic, non-productive cough of eight to ten months duration.  The examiner concluded that Veteran did not have, and had never had, a chronic respiratory disability.  

On December 2011 VA general medical examination and on July 2012 VA examination, it was noted that the Veteran did not have a nose, sinus or throat disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  To establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4. By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The only references to upper respiratory symptoms in the Veteran's STRs were in July 2008 when he had pharyngitis adenovirus and in July 2011 when dyspnea and a respiratory abnormality were included in a problem list (without objective findings noted).  As noted above, in March 2009, approximately three months following active service that ended in December 2008, the Veteran reported he had had several colds since his discharge from service.  The examination was essentially normal, and the examiner concluded there were no findings indicative of congestion or breathing difficulty that could be attributed to service in the Persian Gulf.  It was noted that the Veteran's upper respiratory infection in service was acute, and had resolved.  VA examinations in December 2011 and July 2012 (following his last period of active duty) likewise did not find the Veteran to have a respiratory, sinus, nose or throat disability.  

There is nothing in the record suggesting that the Veteran has a disability pattern consistent with an undiagnosed illness.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is no proof that the Veteran has a chronic disability manifested by upper respiratory infections, breathing problems or congestion (or had such disability at any time during the pendency of the instant claim).  Accordingly, he has not met the threshold requirement for substantiating such claim, and the appeal seeking service connection for a disability manifested by upper respiratory infections, breathing problems and congestion, must be denied.  


ORDER

Service connection for a disability manifested by upper respiratory infections, breathing problems and congestion is denied.


REMAND

The Veteran seeks service connection for a disability manifested by exhaustion and a TDIU rating.  An August 2013 rating decision denied these claims, and the Veteran submitted a notice of disagreement (NOD) with the denials in July 2014.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, these claims will be before the Board only if the Veteran perfects the appeal by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following:

The AOJ should issue an appropriate supplemental SOC addressing the issues of service connection for a disability manifested by fatigue and seeking a TDIU rating.  The Veteran and his representative should be afforded opportunity to respond.  These matters should be returned to the Board only if the appellant timely files a substantive appeal after a SOC is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


